     Case: 1:18-cv-01465 Document #: 148 Filed: 05/28/19 Page 1 of 7 PageID #:4116



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                              Plaintiff,

v.
                                                            Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                                 Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                              Defendants.

     DEFENDANTS’ MOTION TO STAY DISCOVERY PENDING RESOLUTION OF
     OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON ALL COUNTS

        Defendants, GLV, Inc. d/b/a Sports Performance Volleyball Club and Great Lakes Center

(“GLV”), Rick Butler (“Rick”), and Cheryl Butler (“Cheryl”), pursuant to Local Rule 7.1,

respectfully move this Court to stay all outstanding discovery pending the resolution of

Defendants’ Motion for Summary Judgment on All Counts. In support of this Motion, Defendants

state as follows:

        1.      On May 28, 2019, Defendants filed a Motion for Summary Judgment on all claims

set forth by Plaintiff.

        2.      Defendants’ Motion for Summary Judgment concerns matters which are within the

personal knowledge of Laura Mullen, such as whether she suffered an injury, actual damages, and

whether she was deceived. Every cause of action Mullen sets forth requires an injury-in-fact and

actual damages. Moreover, five of the six counts in the Complaint depend on allegations of fraud,

and each of these claims requires Plaintiff to prove that the Defendants deceived Plaintiff. See 815




                                                 1
   Case: 1:18-cv-01465 Document #: 148 Filed: 05/28/19 Page 2 of 7 PageID #:4117



Ill. Comp. Stat. 645/10 (IPFSA); Newman v. Metro. Life Ins. Co., 885 F.3d 992, 1000 (7th Cir.

2018) (ICFA); Connick, Ltd., 174 Ill. 2d at 496 (common-law fraud).

        3.       The Motion for Summary Judgment does not address the class allegations, and

instead focuses on the claims of Laura Mullen. No additional discovery is required for Plaintiff to

respond to the Motion for Summary Judgment. A stay of discovery is often appropriate in

situations where a pending dispositive motion can resolve the case and where “the requested

discovery is unlikely to produce facts necessary to defeat the motion.” Sprague v. Brook, 149

F.R.D. 575, 577 (N.D.Ill.1993).

        4.       A court has the inherent authority to stay proceedings in a case to conserve its own

time and that of the parties. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In considering whether

to grant a stay, a court exercises its judgment by “weigh[ing] [the] competing interests and

maintain[ing] an even balance.” Id. Generally speaking, a court considers whether a stay would

unduly prejudice or present a clear tactical disadvantage to the non-moving party; whether a stay

will simplify the issues and the trial; and how far the proceedings in the case have advanced. Courts

also may consider whether a stay or denial of a stay would reduce the burden of litigation on the

parties and the court. See, e.g., Ignite USA, LLC v. Pacific Market Int'l, LLC, No. 14 C 856, 2014

WL 2505166, at *2 (N.D. Ill. May 29, 2014).

        5.       On March 14, 2019, Defendants produced their supplemental discovery responses

to Plaintiff’s First Set of Interrogatories to Rick Butler, First Set of Interrogatories to Rick Butler,

First Set of Requests to Produce Documents and Things Directed to All Defendants.

        6.       Investigation related to Defendants’ Supplemental production in response to

Plaintiff’s First Set of Requests to Produce Documents and Things Directed to All Defendants is

still ongoing.



                                                   2
   Case: 1:18-cv-01465 Document #: 148 Filed: 05/28/19 Page 3 of 7 PageID #:4118



       7.      Defendants’ investigation involves the review of dozens of files dating back to the

1980s. The allegations of sexual abuse against Rick Butler have been the subject of multiple

investigations and proceedings such as, for example, (1) the 1995 D.C.F.S. investigation, findings,

and subsequent hearing on appeal, (2) the 1995 USA Volleyball investigation, hearing, and ban;

(3) the appeal filed by Rick Butler concerning the 1995 USA Volleyball ban; (4) the 2017 lawsuit

filed by Rick Butler against USA Volleyball and each motion, order, and correspondence related

to the suit; (5) the 2016 USAV complaint, and four amended complaints with material

modifications, and investigation of Rick Butler and the near year long process to attempt to get it

to hearing; (6) the 2017 USAV ban which was related to the lawsuit filed by Rick Butler against

USAV; (7) the 2018 USAV hearing and ban; (8) the AAU investigation and subsequent ban; (9)

the investigation done by the DuPage County Probation Department in 1994-1995 related to the

adoption of Rick and Cheryl’s son; (10) the DuPage County Adoption Court proceedings, which

included, inter alia, a full review of the USAV hearing and findings; (11) the investigation and

findings of the Guardian ad Litem appointed in the 1994-1995 Adoption proceedings; (12) the

correspondence, gifts, and photographs related to Rick Butler’s relationships with the alleged

victims; (13) the 2016 lawsuit filed by Sarah Powers-Barnhard against AAU for its failure to ban

Rick Butler. This is merely an overview of the type of information to be reviewed by Defense

counsel, as Rick Butler has been subject to scrutiny for 25 years.

       8.      None of the information sought by Plaintiff in discovery is relevant to the

determination of Defendants’ Motion for Summary Judgment. To conduct discovery based on

alleged acts from approximately 40 years ago is time-consuming, financially burdensome, and

irrelevant to the arguments set forth in Defendants’ Motion for Summary Judgment.




                                                 3
   Case: 1:18-cv-01465 Document #: 148 Filed: 05/28/19 Page 4 of 7 PageID #:4119



       9.      Notably, most of the documents related to these proceedings are in boxes of hard

copies, including at least a dozen deposition and hearing transcripts, which Defense counsel has

been diligently trying to review, organize, and make sense of the nearly 40-year-old documents.

       10.     Moreover, due to the recent publicity of the allegations since the filing of this

lawsuit, the alleged victims have appeared to testify in front of the Illinois State Senate, appeared

on television programs, and have given countless interviews which would require review in order

to prepare for a deposition of one of the accusers.

       11.     On March 29, 2019, Plaintiff's issued (1) a Fourth Set of Requests to Produce

directed to all Defendants, (2) a Fourth Set of Interrogatories directed to Defendant GLV, (3) a

Third Set of Interrogatories directed to Rick Butler, and (4) a Second Set of Interrogatories directed

to Cheryl Butler. None of the information sought is pertinent to the determination of Defendants’

Motion for Summary Judgment.

       12.     On April 2, 2019 Plaintiff's issued a First Set of Requests to Admit directed to

Defendant Rick Butler. and another set directed to Defendant GLV, Inc. There are 117 Requests

to Admit directed to Rick Butler and an additional 17 to GLV. This discovery again focuses on the

underlying allegations of abuse, which are immaterial to Defendants’ Motion for Summary

Judgment.

       13.     On April 23, 2019, this Court granted Defendants’ Motion for an extension of time

to respond to discovery, and the due date was extended to May 30, 2019.

       14.     On May 23, 2019, Plaintiff issued Notices for the depositions of Rick Butler, Cheryl

Butler, GLV (pursuant to Rule 30(b)(6)), and GLV employee Troy Gilb. On May 28, 2019,

Plaintiff issued an additional Notice for the deposition of GLV coach Erik Vogt. None of these

depositions are necessary for Plaintiff to respond to Defendants’ Motion for Summary Judgment.



                                                  4
   Case: 1:18-cv-01465 Document #: 148 Filed: 05/28/19 Page 5 of 7 PageID #:4120



Moreover, if discovery were to proceed, the cost of additional depositions of witnesses will be

particularly high, because, on information and belief, almost all of the women discussed in

Plaintiff’s Complaint live outside the State of Illinois. However, neither their depositions nor those

which were already noticed are necessary to the determination of the Defendants’ Motion for

Summary Judgment.

       15.     Defendants have already incurred substantial discovery costs thus far in the form

of legal fees and payments to third party e-discovery vendors which, due to the email system of

GLV, are required to produce emails in their native format.

       16.     Defendants would bear a severe and unnecessary burden if they were required to

undertake the remaining outstanding discovery, and, because Defendants seek to dispose of the

entire matter on summary judgment, there is a legitimate chance that their efforts will result in

nothing more than wasted time and legal fees.

       17.     On the other hand, Plaintiff suffers no unfair prejudice if this Motion to Stay is

granted. Delay alone is not enough to tip the balance or to constitute unfair prejudice, as it is

present in any case in which a stay is sought. See, e.g., Ignite USA, LLC v. Pacific Market Int'l,

LLC, No. 14 C 856, 2014 WL 2505166, at *2 (N.D. Ill. May 29, 2014). If the Motion for Summary

Judgment is denied in whole or in part, discovery will resume and Plaintiff will receive the

discovery to which she is entitled. Therefore, Plaintiff does not face any unfair prejudice if the

Court grants Defendants’ Motion.

       18.     The Federal Rules of Civil Procedure should be construed, administered, and

employed by the court and the parties to secure the just, speedy, and inexpensive determination of

every action and proceeding. Fed.R.Civ.P. 1. A court has the inherent authority to stay proceedings

in a case to conserve its own time and that of the parties. Landis v. N. Am. Co., 299 U.S. 248, 254



                                                  5
   Case: 1:18-cv-01465 Document #: 148 Filed: 05/28/19 Page 6 of 7 PageID #:4121



(1936). Therefore, this Court should grant Defendants’ Motion to Stay in order to promote a just,

speedy, and inexpensive determination of this action.

       19.     In accordance with Local Rule 37.2, counsel for Defendants emailed Plaintiff’s

attorneys prior to the filing of this Motion. However, Plaintiff’s attorneys refused to consent.

       WHEREFORE, Defendants request that this Honorable Court enter an Order granting

Defendants’ Motion to Stay Discovery Pending the Resolution of Defendants’ Motion for

Summary Judgment on All Counts and for any other relief this Court deems reasonable and just.



Dated: May 28, 2019

                                                          Respectfully Submitted,
                                                          GLV, INC., RICK BUTLER, and
                                                          CHERYL BUTLER

                                                      By: /s/ Danielle D’Ambrose
                                                          One of Their Attorneys




Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782

Attorney for Defendants




                                                 6
   Case: 1:18-cv-01465 Document #: 148 Filed: 05/28/19 Page 7 of 7 PageID #:4122



                               CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on May 28, 2019.



                                                            /s/ Danielle D’Ambrose




                                               7
